  4:17-cv-03113-RGK-SMB Doc # 58 Filed: 10/03/18 Page 1 of 15 - Page ID # 366




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

 MATTHEW FONTENOT, Individually and on                         Case No.: 4:17-cv-03113
 Behalf of All Others Similarly Situated,

                   Plaintiff,

                   v.                                        BRIEF IN SUPPORT OF
                                                         DEFENDANT’S STATEMENT OF
 MCNEIL INDUSTRIAL, INC.,                                OBJECTIONS TO MAGISTRATE
                                                            JUDGE’S FINDINGS AND
                   Defendant.                           RECOMMENDATION AND ORDER



         Pursuant to NECivR 72.2 (a), Defendant McNeil Industrial, Inc. (“McNeil”), respectfully

submits this Brief in Support of its Statement of Objections to Magistrate Judge’s Findings and

Recommendation and Order (“Findings”), which recommended that Fontenot’s Motion for

Conditional Certification and Notice to Putative Class Members (“Motion for Conditional

Certification”) (Filing No. 24) be granted in accordance with its terms. For the reasons set forth

below, the Court should enter an Order overruling the Magistrate Judge’s Findings. See (Filing

No. 47). To the extent this Court affirms the Magistrate Judge’s Findings, and it should not for the

reasons set forth herein, McNeil respectfully requests that the Court affirm the Magistrate Judge’s

Findings relating to the Notice and Consent Forms to putative class members. See (Id., pp. 5-7).

                                        INTRODUCTION

         This case is not appropriate for conditional certification, and the Magistrate Judge erred

when she recommended that Fontenot’s Motion for Conditional Certification be granted in

accordance with her Findings. See (Filing No. 47 at ECF p. 7). Fontenot’s burden at the conditional

certification stage is to present evidence that other independent contractor welders desire to opt in

to his proposed class and that he and other independent contractor welders are similarly situated.



                                                 1
4817-5839-8069.2
    4:17-cv-03113-RGK-SMB Doc # 58 Filed: 10/03/18 Page 2 of 15 - Page ID # 367



Fontenot fails to meet this burden because (1) there is not one independent contractor welder who

desires to opt-in although the lawsuit has been on file well over a year, and (2) Fontenot cannot

shows that others are similarly situated. Accordingly, this Court should enter an Order overruling

the Magistrate Judge’s Findings.

         First, Fontenot has not and cannot show that other independent contractor welders desire

to opt in to this litigation. In fact, the only other welder who initially consented to opt-in, Zach

Peterson (“Peterson”), has withdrawn his consent. 1 This action was filed more than a year ago, and

Fontenot has been unable to identify anyone else who wants to opt-in. Second, Fontenot cannot

and did not show that he is similarly situated to any other independent contractor welders. McNeil,

on the other hand, has provided evidence of significant variations between the independent

contractor welders as a whole, making conditional certification inappropriate in this case. See

Martinez v. Cargill Meat Sols., 265 F.R.D. 490, 497 (D. Neb. 2009) (Kopf, J.) (stating “if a trial

would require ‘individualized determinations to resolve the claims of each plaintiff, certification

as a collective action may be inappropriate.’”). Accordingly, conditional certification is

inappropriate at this time.

                                   FACTUAL BACKGROUND

         McNeil refers the Court to the factual background set forth in McNeil’s Brief in Opposition

to Fontenot’s Expedited Motion for Conditional Certification and Notice to Putative Class

Members (“Brief in Opposition”). See (Filing No. 33 at ECF pp. 2-4).




1
  The Declaration of Eddie Villanueva shows that Peterson sent Mr. Villanueva a text on
September 20, 2018 stating that he spoke to the lawyer and has withdrawn from the lawsuit. (Ex.
1, Declaration of Eddie Villanueva (“Villanueva Dec.”), ¶ 5, Ex. A). McNeil does not know why
Fontenot has failed to file Peterson’s withdrawal of consent with the Court.

                                                  2
4817-5839-8069.2
  4:17-cv-03113-RGK-SMB Doc # 58 Filed: 10/03/18 Page 3 of 15 - Page ID # 368



                                       LEGAL STANDARD

         I.        Legal Standard for Statement of Objection to Magistrate Judge’s Findings

         Upon objection by a party to a magistrate judge’s order on a non-dispositive pretrial matter,

the district judge considers the objections and may modify or set aside any part of the order shown

to be clearly erroneous or contrary to law. See Fed. R. Civ. P. 72(a); see also Ferguson v. United

States, 484 F.3d 1068, 1076 (8th Cir. 2007). “A finding is clearly erroneous when although there

is evidence to support it, the reviewing court on the entire evidence is left with the definite and

firm conviction that a mistake has been committed.” See E3 Biofuels, LLC v. Biothane, LLC, Case

8:11-cv-44, 2013 WL 3337315, at *2 (D. Neb. July 2, 2013) (citing Saleen v. Waste Mgmt., Inc.,

649 F.Supp.2d 937, 943 (D. Minn. 2009) (internal quotation marks and additional citation

omitted)); Schinzing v. Mid-States Stainless, Inc., 415 F.3d 807, 813 (8th Cir. 2005). “An order is

contrary to law if it fails to apply or misapplies relevant statutes, case law, or rules of procedure.”

E3 Biofuels, 2013 WL 3337315, at *2 (citing Haviland v. Catholic Health Initiatives-Iowa, Corp.,

692 F.Supp.2d 1040, 1043 (S.D. Iowa 2010)).

         Although magistrate judges are empowered to hear and determine pre-trial matters, review

of those determinations depends on whether the issue is dispositive or non-dispositive. See 28

U.S.C. § 636(b). For non-dispositive matters, a magistrate issues an order which, upon objection,

is reviewed by the district court under a ‘clearly erroneous’ standard. Id. For dispositive matters,

however, the magistrate is empowered to make findings or recommendations to the district court,

which are reviewed de novo. Id. Final decision-making authority is vested with the district court

judge, who must make the final determination on dispositive matters. See Ocelot Oil Corp. v.

Sparrow Indus., 847 F.2d 1458, 1463-64 (10th Cir. 1988).




                                                  3
4817-5839-8069.2
  4:17-cv-03113-RGK-SMB Doc # 58 Filed: 10/03/18 Page 4 of 15 - Page ID # 369



         When determining whether a motion is dispositive, courts consider “whether the nature of

a motion was dispositive, regardless of whether the motion actually appeared on the list [in

§636(b)(1)(A)]. If a motion was determined to be dispositive in nature, a magistrate judge could

not exercise decision-making power, but could only issue findings and a recommendation as

provided by § 636(b)(1)(B). The district court would accordingly conduct a de novo review of

those findings upon a party’s objection.” Segal v. L.C. Hohne Contractors, Inc., 303 F. Supp. 2d

790, 793 (S.D. W.Va. 2004) (citations omitted). McNeil believes that review in this instance is a

de novo review because conditional certification is a dispositive matter as to the class action.

         II.       Legal Standard on Motion for Conditional Class Certification

         Under § 216(b) of the Fair Labor Standards Act (the “FLSA”), “a collective action may be

maintained ‘by any . . . employee [ ] for and in behalf of himself . . . and other employees similarly

situated’ to recover damages for the failure to pay minimum or overtime wages.” Morales v.

Greater Omaha Packing Co., No. 8:08CV161, 2009 WL 1650016, at *3 (D. Neb. June 9, 2009)

(quoting 29 U.S.C. § 216(b)). With a collective action under the FLSA, “no person can become a

party plaintiff and no person will be bound by or may benefit from judgment unless he [or she] has

affirmatively ‘opted into’ the class; that is, given his [or her] written, filed consent.” Martinez, 265

F.R.D. at 496 (quoting Schmidt v. Fuller Brush Co., 527 F.2d 532, 536 (8th Cir. 1975)).

         Courts in this District generally follow a two-stage process with collective actions under

the FLSA. See Martinez, 265 F.R.D. at 496; Morales, 2009 WL 1650016, at *4.

         At the first stage, a class is conditionally certified on a relatively minimal showing,
         and then prospective plaintiffs can opt in to the action by filing consent forms. At
         the second stage, which almost always follows substantial discovery, plaintiffs
         must make a stronger showing to continue to proceed on a collective basis. If
         plaintiffs cannot make this stronger showing at the second stage, the conditionally
         certified class is decertified. Typically the second stage is triggered when the
         defendant moves to decertify the conditionally certified class.”



                                                   4
4817-5839-8069.2
  4:17-cv-03113-RGK-SMB Doc # 58 Filed: 10/03/18 Page 5 of 15 - Page ID # 370



Id., at *4 (quoting Parler v. KFC Corp., 529 F.Supp.2d 1009, 1011 (P. Minn. 2008)). It is at this

first stage where the court must determine whether there are other individuals “who desire to ‘opt-

in’ and are ‘similarly situated’ [to the named plaintiff] with respect to their job requirements and

with regard to their pay.” Martinez, 265 F.R.D. at 496 (quoting Dybach v. State of Fla. Dept. of

Corrections, 942 F.2d 1562, 1567 (11th Cir. 1991).

                                           ARGUMENT

         In its Motion for Conditional Certification, Fontenot asked the Court to conditionally

certify a collective action pursuant to 29 U.S.C. § 216(b) of the FLSA and issue Fontenot’s

proposed notice and consent form to putative collective class members. The FLSA does not require

notice to putative collective class members, but rather, permits courts to facilitate notice in

“appropriate cases.” See Hoffmann-LaRoche Inc. v. Sperling, 493 U.S. 165, 169 (1989) (holding

that “district courts have discretion, in appropriate cases, to implement 29 U.S.C. 216(b) . . . by

facilitating notice to potential plaintiffs.”). To determine whether a case is appropriate for

conditional certification, “based on a limited record, the court must initially determine whether

there are ‘other [individuals] of the defendant[ ] who desire to “opt-in” and are “similarly situated”

[to the named plaintiff] with respect to their job requirements and with regard to their pay

provisions.’” Martinez, 265 F.R.D. at 496 (Kopf, J.) (quoting Dybach, 942 F.2d at 1567). Fontenot

has not come forward with sufficient evidence indicating that this is an “appropriate case” for

collective-action status. See Parker v. Rowland Express, Inc., 492 F.Supp.2d 1159, 1165 (D. Minn.

2007) (finding that in the absence of evidence that individuals desired to opt in, there was no basis

to “conclude that the action was an ‘appropriate case’ for collective-action treatment.”).

         McNeil refers the Court to McNeil’s arguments contained in its Brief in Opposition, see

(Filing No. 33 at ECF pp. 5–16), with the notable exception that Peterson, the only other welder



                                                  5
4817-5839-8069.2
     4:17-cv-03113-RGK-SMB Doc # 58 Filed: 10/03/18 Page 6 of 15 - Page ID # 371



who had previously opted-in to the lawsuit, has now withdrawn his consent to join. See (Ex. 1,

Villanueva Dec., ¶ 5, Ex. A). For the reasons set forth in McNeil’s Brief in Opposition and those

set forth below, the Court should enter an Order overruling the Magistrate Judge’s Findings in

which she recommended that the Court grant Fontenot’s Motion for Conditional Certification.

I.       Fontenot Has Not Shown that Other Independent Contractor Welders Desire to Opt

         In to This Lawsuit.

         This action is not appropriate for collective-action treatment because other than his own

belief that others desire to opt-in to this lawsuit, Fontenot’s submissions are void of any other

evidence. See (Filing No. 24-3, ¶¶ 22); Parker, 492 F.Supp.2d at 1165 (stating “in the absence of

such evidence, there would be no basis upon which the Court could conclude that the action was

an ‘appropriate case’ for collective-action treatment.”). Fontenot cannot satisfy his burden of

presenting substantial allegations that other independent contractor welders desire to opt in to this

lawsuit.      See Morales, 2009 WL 1650016, at *4 (stating that, in moving for conditional

certification, plaintiff must “come forward with something more than mere averments” and the

court should determine whether plaintiff “established substantial allegations”).

         The only other welder, Peterson, who had previously joined Fontenot’s lawsuit, has now

withdrawn from the lawsuit. (See Ex. 1, Villanueva Dec., ¶ 5, Ex. A). Since the filing of the

lawsuit in August of last year, Fontenot has not identified any other welder who desires to opt-in

to his lawsuit. McNeil, on the other hand, has provided the Court with Declarations of twenty-one

independent contractor welders who do not want to join Fontenot’s lawsuit. See (Filing No. 33 at

ECF p. 10; Filing No. 34, Exs. 3-24).

         A.        Fontenot’s Speculation Does Not Satisfy His Burden of Showing that Others Desire

                   to Opt In to this Lawsuit.



                                                   6
4817-5839-8069.2
  4:17-cv-03113-RGK-SMB Doc # 58 Filed: 10/03/18 Page 7 of 15 - Page ID # 372



         Courts within and outside of this Circuit require the plaintiff to “do more than show the

mere existence of other similarly situated persons”; rather, the “named plaintiff . . . must proffer

some evidence that other similarly situated individuals desire to opt in to the litigation.” Parker,

492 F.Supp.2d at 1165 (finding plaintiffs’ affidavits stating they “believe that . . . many other

independent contractor driver/couriers worked in excess of forty (40) hours per week and did not

receive overtime compensation . . . . insufficient to satisfy Plaintiffs’ burden”). See also Butcher

v. Delta Memorial Hosp., No. 5:12CV00241 SWW, 2013 WL 1668998, at *3-4 (E.D. Ark. Apr.

17, 2013) (stating that “plaintiffs must do more than speculate that putative opt-in plaintiffs would

be interested in joining a collective action” and denying conditional certification even when all six

of the named plaintiffs submitted affidavits regarding the similarly of their own claims); Andersen

v. Wells Fargo Fin., Inc., No. 4:11-CV-00085, 2012 WL 12871956, at *5 (S.D. Iowa Dec. 11,

2012) (acknowledging that other district courts within the Eighth Circuit have required the plaintiff

to “proffer some evidence that other similarly situated individuals desire to opt in to the litigation”

and denying conditional certification); Johnson v. VCG Holding Corp., 802 F. Supp. 2d 227, 237

(D. Me. 2011) (denying conditional certification where the plaintiffs’ declarations did not identify

other individuals who intended to join the litigation); Harlow v. Legend Energy Servs., LLC, No.

4:16-CV-02324, 2017 WL 4856775, at *2 (S.D. Tex. Oct. 26, 2017) (denying conditional

certification because the plaintiff “has not included any affidavits from other potential class

members, nor does he allege that he is aware of any specific individuals who are interested in

joining the lawsuit.”); Detho v. Bilal, No. CIV.A. H-07-2160, 2008 WL 2962821, at *1-3 (S.D.

Tex. July 29, 2008) (finding no basis to conclude that the case was an “appropriate case” for

collective-action status where the plaintiff’s affidavit stated that “she believes that other employees

will be interested.”).



                                                  7
4817-5839-8069.2
  4:17-cv-03113-RGK-SMB Doc # 58 Filed: 10/03/18 Page 8 of 15 - Page ID # 373



         Like other courts within and outside of the Eighth Circuit, this Court has explained that

more is required in order to grant conditional certification than what Fontenot has provided. See

Martinez, 265 F.R.D. at 499-501 (Kopf, J.) (stating “the court must initially determine whether

there are ‘other employees of the defendant [ ] who desire to ‘opt-in’ and are ‘similarly situated’

[to the named plaintiff] with respect to their job requirements and with regard to their pay

provisions.’”); King v. West Corp., No. 8:04CV318, 2006 WL 118577, at *12 (D. Neb. Jan. 13,

2006) (stating the same at the second stage of the FLSA collective-action mechanism); Lopez v.

Tyson Foods, No. 8:06CV459, 2008 WL 3485289, at *8 (D. Neb. Aug. 7, 2008) (explaining

“[c]ourts who have faced the question of whether movants established substantial allegations have

considered factors such as whether potential plaintiffs were identified; whether affidavits of

potential plaintiffs were submitted . . . .”).

         Therefore, before granting Fontenot’s conditional certification motion, this Court should

have considered whether Fontenot identified other potential plaintiffs and whether declarations of

other potential plaintiffs have been submitted. See Morales, 2009 WL 1650016, at *4 (quoting H

& R Block, Ltd. v. Housden, 186 F.R.D. 399, 400 (E.D.Tex.1999) (stating that on motions for

conditional certification, courts should consider “factors such as whether potential plaintiffs were

identified [and] whether affidavits of potential plaintiffs were submitted.”).

         As this matter currently stands, this Court would be certifying a collective action with

nothing more than one plaintiff and that plaintiff’s general allegation that he believes that others

would be willing to join. Other courts have found that even two plaintiffs are insufficient for

conditional certification. See Parker, 492 F.Supp.2d at 1165 & n.4 (finding that “two plaintiffs . .

. is insufficient” to render conditional certification proper because granting conditional

certification in such a case would “render preliminary class certification automatic, as long as the



                                                 8
4817-5839-8069.2
  4:17-cv-03113-RGK-SMB Doc # 58 Filed: 10/03/18 Page 9 of 15 - Page ID # 374



Complaint contains the magic words: “Other employees similarly situated.”); Butcher, 2013 WL

1668998, at *3 (stating that without a requirement that plaintiff “must do more than speculate” that

others desire to join, “the parties and the Court could waste valuable resources issuing notice to

potential plaintiffs only to find that the case cannot proceed as a collective action.”); Collins v.

Barney's Barn, Inc., No. 4:12CV00685 SWW, 2013 WL 1668984 (E.D. Ark. Apr. 17, 2013)

(finding the same).

         To the extent Fontenot argues that the only way he can provide evidence that others seek

to join the lawsuit is through certifying the collective action and providing notice, such an

argument is unavailing. See Parker, 492 F.Supp.2d at 1166-67 (stating that “an FLSA plaintiff is

not entitled to conditional certification simply to seek out others who might wish to join the

action.”); Detho v. Bilal, No. CIV.A. H-07-2160, 2008 WL 1730542, at *5 (S.D. Tex. Apr. 10,

2008) (stating the same and denying motion for conditional certification).

         Like the plaintiffs in the cases denying conditional certification, Fontenot presents only his

own speculation with no supporting documentation that he “believe[s]” other independent

contractor welders would be interested to learn of “their opportunity to join this lawsuit.” See

Filing No. 24-3, ¶ 22). That is insufficient to satisfy his burden. See Butcher, 2013 WL 1668998,

at *3-4 (stating that “plaintiffs must do more than speculate that putative opt-in plaintiffs would

be interested in joining a collective action.”).

         B.        McNeil has Shown Substantial Evidence that Others do Not Desire to Opt In to this

                   Lawsuit.

         In sharp contrast to Fontenot’s weak evidence in his declaration, McNeil offered as part of

its Opposition several Declarations of independent contractor welders who have no desire to join




                                                   9
4817-5839-8069.2
 4:17-cv-03113-RGK-SMB Doc # 58 Filed: 10/03/18 Page 10 of 15 - Page ID # 375



this lawsuit. See (Filing No. 33 at ECF p. 10; Filing No. 34, Exs. 3-24). This is significant because

courts often look at this exact kind of evidence to deny conditional certification.

         For instance, in Saxton v. Title Max of Alabama, Inc., the court denied the plaintiffs’ motion

for conditional certification and notice, holding the motion failed “for want of any reasonable basis

for the court to conclude that an interest to opt-in exists.” 431 F. Supp. 2d 1185, 1188 (N.D. Ala.

2006). The court found particularly persuasive the fact that the defendant produced “substantial

evidence,” which included affidavits from members of the potential opt-in class indicating they

“have no interest in opting in to [the] lawsuit.” See id. at 1187-88. See also Wombles v. Title Max

of Alabama, Inc., No. 3:03-CV-1158-C, 2005 WL 3312670 (M.D. Ala. Dec. 7, 2005) (denying the

plaintiffs’ motion for conditional certification based in part on a comparison of the six named

plaintiffs’ affidavits stating that they “believe” other managers would join to the defendants’

submission of employee affidavits in opposition to the plaintiffs’ motion).

         In light of the Court’s task to consider evidence that individuals desire to opt in, courts

approve of collective action defendants gathering facts to resist conditional certification, as McNeil

did in this case. See Kerce v. West Telemarketing Corp., 575 F.Supp.2d 1354, 1366 (S.D. Ga.

2008) (denying plaintiff’s motion to strike the defendant’s declarations of potential class members

saying they have no interest in pursuing the litigation because “each side has the right to

communicate with potential class members.”). See also Snide v. Disc. Drug Mart, Inc., No.

1:11CV0244, 2011 WL 5434016, at *9 (N.D. Ohio Oct. 7, 2011), report and recommendation

adopted, No. 1:11-CV-00244, 2011 WL 5452153 (N.D. Ohio Nov. 8, 2011) (finding that “[a]

defendant employer may communicate with its employees prior to certification of a putative

collective action brought under the FLSA” and that “[t]he employer's right to communicate with

employees is also protected by the First Amendment.”).



                                                  10
4817-5839-8069.2
 4:17-cv-03113-RGK-SMB Doc # 58 Filed: 10/03/18 Page 11 of 15 - Page ID # 376



         Further bolstering the veracity of the declarations of the independent contractor welders is

the fact that the independent contractor welders have also been contacted by plaintiff’s counsel

and aggressively recruited to join the lawsuit, which they have declined to do. Accordingly,

Fontenot’s argument that he cannot communicate with the independent contractor welders in order

to determine whether others desire to join this lawsuit is disingenuous and unconvincing. See

(Filing No. 24-1, p. 7; Filing No. 34, Ex. 2, Villanueva Dec. ¶¶ 3-4, Ex. A).

         Accordingly, this Court should follow other district courts both within and outside the

Eighth Circuit and require Fontenot to do more than speculate before putting McNeil “to the

expense and effort of notice to a conditionally certified class of claimants.” See Detho, 2008 WL

2962821, at *2. With such a requirement, Fontenot’s Motion should be denied because there is no

“reasonable basis for the court to conclude that an interest to opt-in exists,” especially in light of

the sharp contrast between Fontenot’s declaration that he “believe[s] other McNeil welders would

be interested” and the actual declarations of independent contractor welders. See Saxton, 431 F.

Supp. 2d at 1188; (Filing No. 24-3); (Filing No. 33 at ECF p. 10; Filing No. 34, Exs. 3-24). See

also Anderson, 2012 WL 12871956, at *5 (reasoning that in the absence of evidence that other

similarly situated individuals desire to opt in, there is “no basis upon which the [c]ourt could

conclude that the action was an “appropriate case” for collect[ive]-action treatment.”).

II.      Determining Whether the Independent Contractor Welders were Misclassified

         Requires Individualized Proof, Such that the Independent Contractor Welders are

         Not Similarly Situated.

         On the similarly situated question, Fontenot needed to present evidence ‘establishing a

colorable basis that the putative class members are the victims of a single decision, policy, or

plan.’” Morales, 2009 WL 1650016, at *4 (quoting Burch v. Qwest Commc’ns Int’l, Inc., 500



                                                 11
4817-5839-8069.2
 4:17-cv-03113-RGK-SMB Doc # 58 Filed: 10/03/18 Page 12 of 15 - Page ID # 377



F.Supp.2d 1181, 1186 (P. Minn. 2007)). This means that Fontenot “must present more than mere

allegations; i.e., some evidence to support the allegations is required.” Martinez, 265 F.R.D. at 496

(Kopf, J.) (quoting Young v. Cerner Corp., 503 F.Supp.2d 1226, 1229 (W.D. Mo. 2007)). This is

yet another burden that Fontenot failed to satisfy.

         In determining whether proposed collective class members were subject to a single practice

of the defendant, courts have, in fact, held that putative plaintiffs are not similarly situated if

answering the question of whether they were misclassified requires individualized proof. See

Bamgbose v. Delta-T Group, Inc., 684 F.Supp.2d 660, 668-69 (E.D. Penn. 2010) (reasoning that

the court must determine “whether the proof to demonstrate that the workers are ‘employees’ or

‘independent contractors’ can be applied to the class as a whole.”); Christianson v. NewPark

Drilling Fluids, LLC, No. CIV.A. H-14-3235, 2015 WL 1268259, at *4 (S.D. Tex. Mar. 19, 2015)

(“evaluating whether Plaintiff has demonstrated that he and the putative class members are

similarly situated for purposes of applying the economic realities test at the appropriate phase of

the case in the future” and denying conditional certification); Andel v. Patterson-UTI Drilling Co.,

280 F.R.D. 287, 290 (S.D. Tex. 2012) (finding that the “briefs and evidence show that there are

enough differences between each individual Plaintiff that the court would still be required to

conduct individualized analysis of each putative plaintiff” and such “individualized analysis would

contravene a primary purpose behind class action lawsuits, i.e., the promotion of judicial

economy.”) ; Demauro v. Limo, Inc., No. 8:10-CV-413-T-33AEP, 2011 WL 9191, at *4 (M.D.

Fla. Jan. 3, 2011) (finding that the determination on whether the workers were misclassified would

require separate examination for each worker, and stating that this “necessarily individualized

assessment eviscerates all notions of judicial economy that would otherwise be served by

conditional class certification.”). Accordingly, with a misclassification case, like the one Fontenot



                                                 12
4817-5839-8069.2
 4:17-cv-03113-RGK-SMB Doc # 58 Filed: 10/03/18 Page 13 of 15 - Page ID # 378



alleges, the Court should “determine whether the proof to demonstrate that the workers are

‘employees’ or ‘independent contractors’ can be applied to the class as a whole.” See Andel, 280

F.R.D. at 290.

         The facts of this case are substantially similar to those in Andel. In Andel, the court denied

the plaintiff’s motion for conditional certification because individualized inquiries would be

required. See id. For instance, among the four named plaintiffs:

         the number of hours worked each week varied significantly; the number of hours
         worked each day varied significantly; the pattern of days on and days off of work
         varied significantly; the pattern of invoice submission varied significantly; and the
         length of time each Plaintiff worked for Defendant varied significantly. . . . . the
         Court notes that each Plaintiff's relative investments and ability to control his
         opportunities for profit and loss also varied significantly, including how much he
         spent on equipment and supplies, whether or not he purchased general liability
         insurance, and whether or not he paid an assistant to help with bookkeeping.

         Id. Because of these significant variations between the potential plaintiffs as a whole, the

court denied conditional certification. Id.

         Here, McNeil rebutted Fontenot’s evidence by providing proof of variations among the

welders, such that any determination of whether the welders are employees or independent

contractors cannot be applied to the class as a whole. See (Filing No. 34, Ex. 1, Declaration of

Bernard McNeil, dated April 6, 2018). The independent contractor welders are engaged on a

project by project basis. (Id., ¶ 13). The welders do not all work on the same project at the same

time, the number of hours and length of time they are performing services may vary significantly,

and they are not all performing services at the same location. (Id., ¶¶ 13-14). There are also

differences between each independent contractor welder’s level of investment in their essential

tools and equipment. (Id., ¶¶ 9-11). Additionally, independent contractor welders offer their

services through a variety of business entity structures, but not all welders’ businesses are

structured the same. (Id., ¶ 12). Thus, this Court cannot later resolve the misclassification question


                                                  13
4817-5839-8069.2
 4:17-cv-03113-RGK-SMB Doc # 58 Filed: 10/03/18 Page 14 of 15 - Page ID # 379



in this case without individualized determinations. See Andel, 280 F.R.D. at 290. See also

Martinez, 265 F.R.D. at 497 (Kopf, J.) (stating that “if a trial would require ‘individualized

determinations to resolve the claims of each plaintiff, certification as a collective action may be

inappropriate.’”).

                                           CONCLUSION

         For all of the foregoing reasons, McNeil Industrial, Inc. respectfully requests that the Court

overrule that portion of the Magistrate Judge’s Findings recommending that Fontenot’s Motion for

Conditional Certification be granted. If this Court affirms the Magistrate Judge’s Findings—which

it should not—then McNeil respectfully requests that the Court affirm that portion of the

Magistrate Judge’s Findings relating to the Notice and Consent Forms to putative class members.

         Dated this 3rd day of October, 2018.

                                                 MCNEIL INDUSTRIAL, INC. Defendant

                                                 By: /s/ Minja   Herian
                                                     Margaret C. Hershiser, #19545
                                                     Minja Herian, #24669
                                                     Nathan T. Burkman, #25210
                                                     Alyssa M. Stokes, #26400
                                                     KOLEY JESSEN P.C., L.L.O.
                                                     One Pacific Place, Suite 800
                                                     1125 South 103rd Street
                                                     Omaha, NE 68124-1079
                                                     (402) 390-9500
                                                     (402) 390-9005 (facsimile)
                                                     Margaret.Hershiser@koleyjessen.com
                                                     Minja.Herian@koleyjessen.com
                                                     Nathan.Burkman@koleyjessen.com
                                                     Alyssa.Stokes@koleyjessen.com
                                                 Attorneys for Defendant McNeil Industrial, Inc.




                                                  14
4817-5839-8069.2
 4:17-cv-03113-RGK-SMB Doc # 58 Filed: 10/03/18 Page 15 of 15 - Page ID # 380



                                 CERTIFICATE OF SERVICE

         I hereby certify that on October 3, 2018, I served the foregoing Statement of Objections to

Magistrate Judge Susan M. Bazis’ Findings and Recommendation and Order by electronically

filing the above and foregoing with the Clerk of the U.S. District Court using the CM/ECF system.




                                                      /s/ Minja   Herian




                                                 15
4817-5839-8069.2
